This cause having heretofore been submitted to the Court upon the transcript of the record of the decree herein and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the court being now advised of its judgment to be given in the premises, it seems to the court that there is no error in the said decree except as to the form thereof. The decree is broader in its terms than is warranted by the prayer for relief, and upon remand *Page 143 
of the cause should be reformed so as to state in general terms the character of mortgage and promissory notes to be executed by the complainant without undertaking in the final decree to prescribe the exact form thereof, that being a matter to be settled by the court by a later order in the event that what the complainant shall undertake to do in accordance with the decree is not satisfactory to the defendant. It is therefore considered, ordered and decreed by the court that the said decree of the Circuit Court be and the same is hereby affirmed in all respects except as hereinbefore mentioned, and that the cause be remanded with directions to correct the decree in the particulars hereinbefore specified.
Affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.